UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-1403


ALBERT JAMES GOMES; ARLENE MARIA GOMES,

                Petitioners,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   November 19, 2013               Decided:   December 16, 2013


Before SHEDD, KEENAN, and DIAZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Rishi   P.   Oza,  ROBERT  BROWN  LLC,  Cleveland,   Ohio,  for
Petitioners.    Stuart F. Delery, Assistant Attorney General,
William C. Peachey, Assistant Director, Lindsay Corliss, Office
of Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Albert James Gomes and his wife, Arlene Maria Gomes,

natives and citizens of Bangladesh, petition for review of an

order   of    the   Board   of   Immigration   Appeals   (“Board”)   denying

their motion to reconsider.         We have reviewed the record and the

Board’s order and conclude that the Board did not abuse its

discretion in denying the motion.            See 8 C.F.R. § 1003.2(a), (b)

(2013).      We therefore deny the petition for review.         See In re:

Gomes (B.I.A. Feb. 27, 2013).              We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                           PETITION DENIED




                                       2